DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/885,843 filed August 13th 2019.
Information Disclosure Statement
The information disclosure statements filed 08/11/2020 and 11/23/2020 have been considered. 
Drawings
The drawings are objected to because:
Fig. 2E does not have 220B as described in Para [0038] of the specification.
Fig. 5B references the suitable angle as θ, however in Para [0055] the angle is referenced as φ.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig. 3 does not show ventricular surface 105 as described in the specification in Para [0039] and Para [0063].  
Fig. 7A-7B do not show 720D as described in the specification in Para [0057].
Fig. 8A-8B do not show 820D as described in the specification in Para [0058].
Fig. 9 does not show delivery tool 403 as described in the specification in Para [0060].
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 7A-7B contain reference numeral 770, but this numeral is not mentioned in the specification.
Fig. 8A-8B contain reference numeral 880, but this numeral is not in the specification. 
Fig. 9 contains reference numeral 201, but this numeral is not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
Claim 1 recites “wherein the base is fixedly attached to the IMD having a proximal end and a distal end aligned along the longitudinal axis”, but should recite “wherein the base is configured to be fixedly attached to the IMD, the base having a proximal end and a distal end aligned along the longitudinal axis.” The IMD in the instant claim is positively recited in the structure of the fixation component, but the IMD was not initially claimed as a structural component of the fixation component. The IMD is only recited as a functional limitation in the claim, thus Examiner believe this instant limitation should also use functional language. 
Claim 17 recite “wherein the deployment tines at positioned”, but should recite “wherein the deployment tines are positioned”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 15, 17, 22, 23, 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term “about” in claims 3, 13, 15, 17, and 23 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” in this instance relates to an angle of separate between certain tines in the instant claims. The specification is silent to what the term “about” means. There is no indication whether the term “about” has a +/- range or a percent deviation of acceptable values. Since there is no indication of acceptable range for the term “about”, it renders the claim indefinite because one of ordinary skill in the art cannot ascertain the acceptable range of values that constitute “about” for a degree of separation of tines.  
Claim 22 recites “wherein the leadlet comprises an elongate member extending from a proximal end mounted in proximity to a distal end of the IMD to a distal end, wherein at least a portion of the leadlet between the proximal end and the distal end thereof extends through the aperture, and wherein the portion of the leadlet is configured to adjust a position of the electrode relative to the penetrator tine or the protector tine”. The recited “leadlet” is a functional component of the fixation component. In other words, the fixation component can be used with a “leadlet”. Thus, the fixation component of the instant claim does not physically contain a leadlet. It is unclear how a component that is not physically present on the fixation component can be further limited. The limitation also incorporates the IMD, which has also been functionally recited as part of the claim. 
Claim 24 recites “an elongate leadlet extending from a proximal end of the leadlet mounted in proximity to the distal end of the housing to a distal end to the leadlet”; it is unclear how the leadlet can extend from itself. Examiner suggests amending the claim to define the leadlet as mounted in proximity to the distal end of the housing and extending distally from the housing. 
Claims 25-29 inherit the same deficiency. 
Claim 26 recites “a second leadlet extending from a proximal end of the second leadlet mounted in proximity to the distal end of the housing to a distal end of the second leadlet”; it is unclear how a second lead let can extend from itself. Examiner suggests amending the claim to define the second leadlet as mounted in proximity to the distal end of the housing and extending distally from the housing. 
Claim 27 inherits the same deficiency.
Claim 30 recites “an elongate leadlet extending from a proximal end of the leadlet mounted in proximity to the distal end of the housing to a distal end to the leadlet”; it is unclear how the leadlet can extend from itself. Examiner suggests amending the claim to define the leadlet as mounted in proximity to the distal end of the housing and extending distally from the housing. 
Allowable Subject Matter
Claims 1-33 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 24, and 30, applicant claims a fixation component comprising a base and a plurality of thines extending from the base and being spaced apart 
The closest prior art Eggen et al. (US 2016/0059003 A1) discloses a fixation component for an IMD (fixation component 23 in figs 2C and 2B) comprising a base defining a longitudinal axis of the fixation component (base ring 239), the base is fixedly attached to an IMD (fig. 2A) and a plurality of tine extending from the base and being spaced apart from one another (tine 230), the plurality of tines including a penetrator tine configured to penetrate tissue to form a puncture (tines 230 are capable of puncturing tissue). However, the cited reference fail to individually disclose, or suggest when combined, a protector tine comprising a distal section extending from a curved section of the protector tine and terminating in a non-incisive end, wherein the protector tine is configured to pass the non-incisive distal end through a puncture made by the penetrator tine.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a protector tine comprising a distal section extending from a curved section of the protector tine and terminating in a non-incisive end, wherein the protector tine is configured to pass the non-incisive distal end through a puncture made by the penetrator tine in combination with the recited structural limitations of the claimed invention.
Regarding independent claim 31, applicant claims a method of forming a fixation component for an IMD comprising forming a base and forming a plurality of tines extending 
The closest prior art Eggen et al. (US 2016/0059003 A1) discloses a method of forming a fixation component for an IMD (fixation component 23 in figs 2C and 2B) comprising a forming a base defining a longitudinal axis of the fixation component (base ring 239), forming a plurality of tine extending from the base and being spaced apart from one another (tine 230), the plurality of tines including a penetrator tine configured to penetrate tissue to form a puncture (tines 230 are capable of puncturing tissue). However, the cited reference fail to individually disclose, or suggest when combined, a protector tine comprising a distal section extending from a curved section of the protector tine and terminating in a non-incisive end, wherein the protector tine is configured to pass the non-incisive distal end through a puncture made by the penetrator tine.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a protector tine comprising a distal section extending from a curved section of the protector tine and terminating in a non-incisive end, wherein the protector tine if configured to pass the non-incisive end through the puncture in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claims 3, 13, 15, 17, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 26 would also be allowable is rewritten to over come overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grubac et al. (US 20120172892 A1) relates to fixation techniques for IMDs using a set of fixation tines
Rock et al. (US 20210275824 A1) relates to an IMD with deep tissue fixation tines positioned at different locations in the septum.
Chen et al. (US 20170209689 A1) relates to a fixation mechanism for an IMD mounted around the perimeter of the device. The fixation mechanisms having different sections that include straight, curved, and distal sections. 
Orts et al. (US 20170106185 A1) relates to an IMD that includes a distal fixation mechanism with a tubular sleeve that protects the anchor. 
Shuros et al. (US 20180050208 A1) relates to an IMD with fixation tines and an electrode leadlet extending from the distal end of the IMD.  
Yang et al. (US 20190083801 A1) relates to an IMD with retractable fixation sheath and a distal electrode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792